Title: From Thomas Jefferson to Thiery fils aîné, 26 March 1789
From: Jefferson, Thomas
To: Thiery, fils aîné



Monsieur
à Paris ce 26me. Mars. 1789.

Ne connoissant que trés peu la ville de Boston, je ne suis nullement capable de vous donner des renseignements assez surs pour vous decider d’y faire un etablissement. Je crois qu’on doit etre bien sur de son fait avant de se compromettre a une entreprise qui pourroit bien manquer. Je vous prie Monsieur de vous adresser à Monsieur Parker, qui est logé au Palais royal audessus du caffè de Chartres, qui est de la ville de Boston, et l’homme le mieux instruit de l’Amerique dans tout ce qui pourroit interesser votre entreprise. Ayez la bonté de vous presenter de ma part, et il vous donnera tous les eclaircissements que vous pouvez desirer. Mais faites la au plutot ou il pourroit etre parti de Paris. J’ai l’honneur d’etre avec beaucoup de consideration Monsieur votre tres humble et tres obeissant serviteur,

Th: Jefferson

